Citation Nr: 1500845	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for reproductive system disorders, to include endometriosis, ovarian cysts, menstrual problems, fibroids, hysterectomy, and residuals of hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to September 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for a fibroid condition.

In November 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.


FINDING OF FACT

Reproductive system disorders including endometriosis, ovarian cysts, and dysfunctional uterine bleeding were manifested during service, and were followed after service by continued dysfunctional uterine bleeding, the diagnosis of fibroids, and hysterectomy.


CONCLUSION OF LAW

Reproductive system disorders including endometriosis, ovarian cysts, fibroids, dysfunctional uterine bleeding, hysterectomy, and residuals of hysterectomy, were incurred in service or as a result of disorders during service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran contends that service connection is warranted for reproductive system disorders, including disorders of the uterus, ovaries, and pelvic area that were present during service and continued after service. She contends that those disorders eventually necessitated a hysterectomy, which she underwent in 2010.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records include records of gynecological treatment. In October 1986, she gave birth by Cesarean section. In treatment in September and December 1997, she reported a ten-year history of pain at the Cesarean incision area, with worse pain during menstruation. A clinician noted a palpable mass. The clinician indicated suspected endometriosis at the Cesarean section site. In May and June 1998, the Veteran reported an eleven-year history of left ovary area pain. A clinician found evidence of inflammation with palpation. Ultrasound examination showed small cysts in both ovaries. In April 1999, the Veteran reported that, within a year after the 1986 Cesarean, she noticed a mass in her left lower abdomen. She stated that the mass became larger during menstrual periods. A clinician noted a nodule at the left side of the Cesarean scar. The clinician's assessment was suspected endometriosis secondary to the Cesarean. In June 2001, the Veteran sought treatment for painful scar tissue in the abdominal wall, at one end of the Cesarean scar. She reported a fourteen-year history of pain in the left lower quadrant of her abdomen, with worse pain during menstrual periods. She indicated that she underwent a diagnostic laparoscopy in 1999. In August 2001, a clinician found that she had a tender mass at that location. The clinician's impressions included possible endometriosis. In October 2001, the Veteran underwent surgery to remove the mass. A clinician described the mass as probable endometrioma. Medical history recorded in December 2002 included an incisional mass and chronic pelvic pain in 1999, with diagnostic laparoscopy in July 1999. 

In treatment in January 2005, the Veteran reported prolonged menstrual bleeding, accompanied by cramping. In February 2005, she related menorrhagia of sixteen days duration. She indicated that she had abdominal pain. The treating clinician's impression was dysfunctional uterine bleeding. In March 2005, the Veteran had a medical examination in preparation for separation from service. She reported that she had been seen for over the preceding several months for abnormal menstrual cycles, with prolonged bleeding, lasting ten days.

The Veteran had a VA medical examination in June 2005, before her September 2005 separation from service. At that time, she reported a history of laparoscopic surgery for an ovarian cyst. The 2005 examination did not include a gynecological examination.

The claims file contains records of post-service VA medical treatment of the Veteran. In October 2009, she reported having chronic abdominal pain due to fibroids, and having menomentorrhagia since 2004. In November 2009, she related having dysmenorrhea and heavy bleeding during cycles. It was noted that she had anemia, and that the uterine enlargement interfered with bowel movements. A VA clinician noted that, due to fibroids, the Veteran's uterus was enlarged to the equivalent of 20 weeks of pregnancy. The clinician confirmed a private physician's recommendation of hysterectomy to address the fibroid-related uterine problems. The hysterectomy was performed in July 2010.

In a June 2011 notice of disagreement, the Veteran contended that the fibroids that were diagnosed after service were present before her 2005 separation from service. She noted that excessive uterine bleeding began in 2004, and that she reported the problem during treatment and examinations before separation from service.

The Veteran submitted an abstract of a 2011 medical article regarding the relationship between endometriosis and uterine fibroids. Physicians who studied that issue stated that results suggested that endometriosis appeared together with uterine fibroids. The physicians indicated that both conditions could cause pelvic pain.

In May 2014, the Veteran had a VA gynecology examination. She indicated that the menorrhagia symptoms that she had during and after service resolved after the 2010 hysterectomy. The examiner noted that testing performed in January 2013 showed anemia. The examiner stated that fibroids typically caused heavy or prolonged menstrual bleeding. The examiner did not address the general question of the likely time of onset of the Veteran's fibroids. The examiner also did not address the more specific question of the likelihood that the heavy bleeding symptoms before the Veteran's separation from service were consistent with the fibroids that were diagnosed soon after service.

In November 2014, the Veteran's spouse wrote that the Veteran had experienced severe bleeding and pelvic pain from December 2004 forward, and that ultimately she was told that she needed to have a hysterectomy.

In the November 2014 Travel Board hearing, the Veteran related the history of a Cesarean section during service in 1986. She stated that in 1997 she was seen for a mass at her Cesarean section incision, and that physicians indicated that it was related to endometriosis. She indicated that she continued to have pelvic area pain, and that in 2001 she had surgery to excise the mass. She reported that in 2004 and 2005, before her 2005 separation from service, she had menstrual bleeding of excessive heaviness and duration. She stated that the physician who treated her beginning soon after separation from service found that she had fibroids. She indicated that physicians recommended a hysterectomy to address her fibroids, bleeding issues, and pelvic pain. She noted that in 2010 she had a hysterectomy which involved removal of her uterus, but left her ovaries in place. She stated that she had been informed that presently she had a cyst on her left ovary. She expressed disagreement with the rating decision finding that the fibroids diagnosed after service were separate from and not related to the uterine pain and bleeding symptoms that she experienced during service. She contended that the uterine, ovarian, and pelvic disorders that manifested and were treated during service had continued after service, and were the same disorders that were present and treated after service.

The medical records and Veteran's statements show that during service she had endometriosis, ovarian cysts, and dysfunctional uterine bleeding. Her statements, including statements in medical records, consistently and credibly indicate that dysfunctional uterine bleeding reported during service continued or recurred after service. While the medical abstract she submitted refers to a study and not to her specific history, it endorses relationships that are consistent with her history, and therefore provides at least some support of her claim. The Board finds that the evidence supports continuity between the uterine, ovarian, and pelvic symptoms and disorders she experienced during service and those she experienced after service. The Board therefore grants service connection for those disorders, including endometriosis, ovarian cysts, fibroids, dysfunctional uterine bleeding, hysterectomy, and residuals of hysterectomy.


ORDER

Entitlement to service connection for reproductive system disorders, including endometriosis, ovarian cysts, fibroids, dysfunctional uterine bleeding, hysterectomy, and residuals of hysterectomy, is granted.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


